Citation Nr: 0841587	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  04-35 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for arthritis of the 
hands.

3.  Entitlement to service connection for arthritis of the 
arms.

4.  Entitlement to service connection for arthritis of the 
shoulders.

5.  Entitlement to service connection for arthritis of the 
knees.

6.  Entitlement to service connection for arthritis of the 
ankles.



REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1979 to September 1987.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision by the Waco RO.  In August 2006 a 
videoconference hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
In November 2006, the case was remanded for additional 
development.  

The veteran had also perfected appeals seeking service 
connection for left ear hearing loss and hemorrhoids.  A May 
2008 rating decision granted service connection for such 
disabilities, and those matters are not before the Board.


FINDINGS OF FACT

1.  Hepatitis C was not manifested in service and a 
preponderance of the evidence is against a finding that such 
disability is related to the veteran's service/risk factors 
therein.  

2.  A preponderance of the evidence shows that arthritis of 
the hands, arms, shoulders, knees, or ankles was not 
manifested in service or in the first postservice year, and 
is not currently shown.

CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).

2.  Service connection for arthritis of the hands, arms, 
shoulders, knees, and ankles is not warranted.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award). 

January and March 2003 letters (prior to the rating decision 
on appeal), informed the veteran of the evidence needed to 
support his claims, the assistance that VA would provide to 
obtain evidence and information in support of the claims, 
evidence and information VA would obtain, and the evidence 
that he should submit if he did not desire VA to obtain such 
evidence on his behalf.  

The veteran's service treatment records (STRs) are associated 
with his claims file.  All pertinent/identified VA and 
private records that could be obtained have been obtained.  
The RO arranged for a VA examination.  The Board finds that 
VA's duty is met.  It is not prejudicial to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Certain chronic disabilities (to include arthritis) may be 
service connected on a presumptive basis if manifested to a 
compensable degree within the initial year following a 
veteran's discharge from active duty.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Factual Background and Analysis

Hepatitis C

July 1975 private treatment records reveal that the veteran 
was involved in a motorcycle accident and sustained injuries 
that included a ruptured spleen.  During surgery for these 
injuries he received transfusion of 3 units of blood.

The reports of the veteran's examination for enlistment (and 
airborne service) and medical history at the time are silent 
for hepatitis C or related risk factors; no tattoos were 
noted; the veteran reported that he had his spleen removed 
following a motorcycle accident 4 1/2  years prior.  An April 
1981 record notes the veteran was evaluated (including by 
laboratory testing) for suspected venereal disease.  There 
was no follow-up reported.  On service separation examination 
it was noted that the veteran had tattoos on both arms; one 
on the right forearm and three across the scapula.

In his claim for VA disability benefits filed in October 
2001, the veteran stated that his hepatitis C began in 
October 2001.  

A November 2001 VA treatment record notes that the veteran 
reported that blood work on behalf of an insurance company 
had revealed that he had hepatitis C; he wanted to know how 
he could have such disease and not show any symptoms.  A May 
2002 consultation report lists a diagnosis of hepatitis C and 
notes the veteran's history of blood transfusion, heavy 
alcohol abuse since the 1970s, and tattoos.  He denied 
history of intravenous drug use or sexually transmitted 
disease.  

On May 2003 VA examination, it was noted that the veteran's 
claims file was reviewed.  He reported that his risk factors 
for hepatitis C included a blood transfusion in 1974 and a 
second blood transfusion in service after a leg injury.  Upon 
questioning by the examiner about the blood transfusion in 
service, the veteran related that he had noticed blood 
dripping from IVs he had attached, and indicated that it was 
most likely his own blood, and not blood from transfusion.  
He denied IV drug use, snorting cocaine, and promiscuous 
unprotected sex.  He admitted to a history of alcoholism 
(indicating that he quit drinking 18 months prior), and that 
he acquired tattoos in 1982.  The physician opined that the 
veteran most likely acquired hepatitis C from his blood 
transfusion prior to service.

Further treatment records include a February 2007 notation 
that the veteran reported that in service he sustained a 
right knee area laceration that cut a blood vessel, and 
required transfusion.  [As the record does not corroborate 
this event, the veteran was later asked to provide details as 
to when and where it occurred so that VA could seek 
corroboration from alternate source records.  He did not 
respond.]  He believed that this was how he acquitted 
hepatitis C.  A May 2007 record notes the veteran received a 
liver transplant in April 2007.  

It is not in dispute that the veteran has hepatitis C.  As 
the record shows both preservice (blood transfusion) and in-
service (acquired tattoos) known risk factors for the 
disease, what he must show to establish service connection 
for the hepatitis is that it at least as likely as not was 
contracted from exposure to risk factors in service versus 
the pre-service (or postservice) factors.  Notably, as the 
veteran has declined to provide details of an alleged blood 
transfusion in service, and such is not shown by the record, 
the Board must find that it is not shown that such took 
place; because blood transfusion are known to be well-
documented, this account is not deemed credible.  The only 
competent (medical) evidence of record that directly 
addresses the etiology of the veteran's hepatitis C infection 
is in the opinion by the 2003 VA examiner.  That examiner 
reviewed the claims file, listed the veteran's risk factors 
for hepatitis in service and prior to service, and opined 
that the veteran's hepatitis C was most likely related to the 
veteran's blood transfusion prior to service.  As the opinion 
was based on a review of the entire record and interview of 
the veteran, and was by a medical professional who is deemed 
competent to provide medical opinions, it is probative 
evidence in the matter of the etiology of the veteran's 
hepatitis.  Because there is no competent evidence to the 
contrary, it is persuasive.  In that regard, the veteran's 
own opinion relating his hepatitis C is related to risk 
factors in service (including an undocumented transfusion) is 
not competent evidence; he is a layperson, untrained in 
determining medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In light of the foregoing, the Board finds that a 
preponderance of the evidence is against this claim, and that 
service connection for hepatitis C must be denied.

Arthritis of the hands, arms, shoulders, knees, and ankles

The veteran alleges that he acquired arthritis of the hands, 
arms, shoulders, knees, and ankles in service.  

The veteran's STRs include a March 1982 record noting that he 
sustained a right shoulder injury.  X-rays of the shoulder 
were negative; the assessment was muscle sprain.  January 
1983 left ankle X-rays (following injury) were interpreted as 
within normal limits.  In December 1983, the veteran 
complained that his knee gave way with running and that he 
had recurrent left ankle sprains.  X-rays were interpreted as 
within normal limits.  The assessment as to the left ankle 
was probably traumatic arthritis, but that osteochondritis 
should be ruled out by bone scan.  In January 1984, the 
veteran was seen at an ER after a motorcycle accident.  He 
complained of pain in both knees and numbness in the lateral 
part of the right thumb.  He had abrasions on both elbows.  
In December 1984, the veteran reported that he fractured his 
left ankle in 1977 and that the ankle was fine until 5 years 
prior when he began to experience problems.  The assessment 
was early degenerative joint disease.  A February 1985 record 
notes the veteran had recurrent left ankle weakness; X-rays 
and tomograms were considered suggestive of degenerative 
joint disease.  In May 1986, the veteran reported that he was 
hit on the right side by a car.  X-rays of the right leg, 
knee, and ankle were interpreted as normal.  On August 1987 
service separation examination, the veteran reported he was 
in excellent health.  A history of "broken bones" was 
noted.  On clinical evaluation the veteran's upper and lower 
extremities were normal.  

An April 2000 VA treatment record notes the veteran reported 
a history of rheumatoid arthritis.  In February 2002, he 
complained of pain and numbness in his left elbow.  A May 
2002 consultation report notes he reported occasional 
exacerbation of joint pain due to underlying rheumatoid 
arthritis and gout.  

A March 2003 private treatment record notes the veteran's 
complaints of bilateral knee pain and swelling.  The 
diagnosis was gout.  July 2003 to January 2004 records note 
complaints of shoulder, knee, and ankle pain.  Shoulder pain 
was associated with gout.  

On May 2003 VA examination, the veteran's claims file was 
reviewed.  The veteran reported that he began to have 
problems with his ankles in 1980 with frequent left ankle 
sprains.  He also reported several injuries from years of 
motorcycle racing prior to service.  He reported that he 
began to have problems with his knees in 1992 or 1993 (which 
he related to a left knee injury in service that had required 
physical therapy), and that due to activity such as frequent 
running in service, he also began to have right knee problems 
therein.  His shoulder problems reportedly began in 1983 or 
1984 while he was on active duty.  He reported that he had 
bilateral shoulder strain in service.  He reported he began 
noting joint pain in his hands in service, and that muscle 
strain in the hands was diagnosed in service.  X-rays of the 
hands, knee, ankles, and shoulders were normal.  The examiner 
opined that osteoarthritis in the hands, shoulders, knees, 
and ankles was not found.  

On August 2005 VA examination, X-rays of both ankles were 
interpreted as showing no change from X-rays in 2003, and as 
showing both ankles essentially within normal limits.  

September 2006 to October 2007 treatment records do not show 
a diagnosis of arthritis of the hands, arms, shoulders, 
knees, or ankles.  

The threshold matter that must be addressed in any claim 
seeking service connection for a specific disability is 
whether he veteran actually has (or during the appeal period 
has had) such disability.  In the absence of proof of current 
disability, there can be no valid claim of service connection 
(See Brammer v. Derwinski, 3 Vet. App. 223 (1992)).  

Because arthritis is a chronic disease afforded presumptions 
under 38 U.S.C.A. §§ 1112, 1137 (See 38 C.F.R. §§ 3.307, 
3.309), the first way the veteran may establish service 
connection for such disability is by showing that it became 
manifest in service or (to a compensable degree) in the first 
postservice year. 

While the veteran's STRs show findings (including abnormal 
bone scan) suggesting left ankle arthritis, and a diagnosis 
of early degenerative joint disease, such pathology was never 
definitely established (by X-ray).  As the veteran's service 
separation examination was silent for arthritis pathology in 
any of the joints at issue, and as later diagnostic studies, 
including by VA on two occasions postservice did not find 
arthritis, the Board must find that the preponderance of the 
evidence is against a finding that arthritis of any joint at 
issue in this appeal was definitely shown in service (or in 
the first postservice year), and service connection for 
arthritis of the hands, arms, shoulders, knees, or ankles on 
the basis that it became manifest in service (or on a 
presumptive basis) is not warranted  

As was noted above, postservice medical records do not show 
that the veteran actually has arthritis of the hands, arms, 
shoulders, knees, or ankles, and in fact establish that he 
does not.  In the absence of competent evidence that he has 
the disability for which service connection is sought, he has 
not met the first threshold requirement for establishing 
service connection.  See Brammer, supra.  

Accordingly, the preponderance of the evidence is against 
these claims, and service connection for arthritis of the 
hands, arms, shoulders, knees, and ankles must be denied.  

The veteran is advised that a future finding of arthritis in 
any of the joints at issue would provide a basis for 
reopening his claim as to such joint.








ORDER

Service connection for hepatitis C is denied.

Service connection for arthritis of the hands is denied.

Service connection for arthritis of the arms is denied.

Service connection for arthritis of the shoulders is denied.

Service connection for arthritis of the knees is denied.

Service connection for arthritis of the ankles is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


